DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Substitute Specification filed 4/7/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the Substitute Specification now reads as more confusing for the trademarked “Bayer Aspirin” now reading as ““Bayer Aspirin TM salicylic acid (or salicylic acid).

Claim Objections
Claim 1 is objected to because of the following informalities: the preamble of the claim requires “an element” and “an element-receiving region”, and then the body of the claim also requires “an element” and “an element-receiving region”, however the body should read as “the element” and “the element-receiving region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 10-11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (dependent on claim 1) has been amended to require “wherein providing the element that is at least partially coated with a removable layer comprises at least partially coating an element with a removable layer”, rendering the claim unclear as to whether the emphasized “providing” is intended to refer back to the “providing” of claim 1, or a distinct providing. In addition, claim 6 is unclear as to whether the instances of “a removable layer” in claim 6 are each intended to refer back to the “removable layer” recited in claim 1, distinct removable layers, or some other variation. Similarly, claim 6 is unclear as to whether “an element” in claim 6 is intended to refer back to “the element” in claims 1 and 6, or to a distinct element. Claims 7 and 8 are rejected for being dependent on claim 6.
Claim 7 requires a layer of metal (A). It is indefinite as to what the “(A)” is intended to represent for the “metal”.
Claim 8 requires “the oxide is an oxide of the metal (AxOy)”. It is indefinite as to what metal is “Ax”.
Claim 10 requires ‘the decorative layer is selected from the group of consisting of: silicon dioxide (SiO2), silicon dioxide (SiO2) decorative layer, or a silicon dioxide (SiO2) decorative layer’, and then requires “a decorative layer comprising a decorative layer comprising a silicon dioxide (SiO2) sub-layer, a gold (Au) sub-layer, and a silicon dioxide (SiO2) sub-layer, a titanium carbide (TiC) decorative layer, a zirconium nitride decorative layer, a chromium (Cr) decorative layer, a gold (Au) decorative layer, a gold-copper (Au-Cu) alloy decorative layer, a silver (Ag) decorative layer, a copper (Cu) decorative layer, an iron (III) oxide Fe2O3 decorative layer, or a silicon dioxide (SiO2) decorative layer. It is unclear as to how many “decorative layer(s)” is/are being required, and which distinctions (if any) are intended to be encompassed by the various materials for the various instances of “decorative layer”.
Claim 11 (dependent on claim 1) has been amended to require “wherein removing the removable layer and the decorative layer from the element comprises soaking the element in a soaking liquid”, rendering the claim unclear as to whether the emphasized “removing” is intended to refer back to the “removing” of claim 1, or a distinct removing.
New claim 19 requires ‘the element is a semi-precious stone or precious stone’. The terms “semi-precious” and “precious” in claim 19 is a relative term which renders the claim indefinite. The terms “semi-precious” and “precious” are not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 essentially repeats limitations from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al (JP No. 05156425).
With respect to claims 1 and 6, Imai discloses a method of making an ornamental member (i.e. article) such as a watch, watch case, eyeglass part, or lighter case (abstract; Machine Translation para 0001), the method depicted in figs. 1(a)-(d) comprising providing an unformed element (i.e. character) in a body [1] having an element-receiving region that is covered with a colored film (i.e. removable layer) [2] (figs. 1(a)-(b)), setting the element [3] into the element-receiving region of the body [1] via laser processing (fig. 1(b)), coating the element [3], including top, side, and bottom portions of the removable layer [2], and body [1] with a decorative layer [4] (fig. 1(c)), and removing portions of both the removable and decorative layers [2],[4] from the element [3] (fig. 1(d)) (Machine Translation para 0003 and 0013-0015), wherein the removable and decorative layers [2],[4] are applied by a PVD method such as vacuum vapor deposition, sputtering, ion plating, or a CVD method (Machine Translation para 0013).
With respect to claims 3 and 16-17, Imai further discloses the removable layer (i.e. colored film) [2] comprises a layer of carbon (Machine Translation para 0013). Claims 16 and 17 depend on claim 3, with claim 3 requiring ‘the removable layer comprises a layer selected from the group consisting of: a metal layer, an oxide layer, or a carbon layer’ (emphasis added). Thus the removable layer comprising “the metal layer is a layer of magnesium (Mg) or a layer of aluminum (Al)” (claim 16) or “the oxide layer is a layer of magnesium oxide (MgO) or a layer of silicon dioxide (SiO2)“ (claim 17) are both optional limitations, and accordingly are not required by claim 3. Accordingly limitations from each of claims 16 and 17 are also not required as they are each dependent upon the optional limitations from claim 3. Thus claims 16 and 17 are also rejected for the same reasoning set forth for claim 3.
With respect to claim 9, Imai further discloses a thickness of the removable layer [2] is 1.0 m (Machine Translation para 0014).
With respect to claim 10, Imai further discloses the decorative layer [4] is white gold, Au, Ag, or TiN (abstract; Machine Translation para 0013-0014).
With respect to claim 11-12 and 18, Imai further discloses the removing portions of both the removable and decorative layers [2],[4] from the element [3] in figs. 1(c)-(d) comprises immersing (i.e. soaking) in an aqueous sodium carbonate solution (i.e. soaking liquid of a base) and nitric acid (Machine Translation para 0015 and 0017).
With respect to claim 13, Imai further discloses that after removing the removing portions of both the removable and decorative layers [2],[4] from the element [3], rubbing of the body [1] is done (Machine Translation para 0015), which is interpreted as a degree of cleaning.
With respect to claims 14 and 15, Imai further discloses the article is a watch (i.e. jewellery piece) (abstract; Machine Translation para 0001 and 0020), thus the element [3] is a jewellery element of the jewellery piece.
With respect to claim 19, Imai further discloses the element is a material of Pt, Pt alloy, ceramic, white gold, or stainless steel (SUS) (Machine Translation para 0002-0003 and 0010), wherein “ceramic” encompasses a material of Al2O3 (i.e. sapphire), thus Imai teaches the element is a material of a semi-precious or precious stone.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP No. 05156425) as applied to claim 1 above, and further in view of Lebreton (US Patent No. 9,820,538).
With respect to claim 2, the reference is cited as discussed for claim 1. However Imai is limited in that the body [1] of the watch having a projection is not suggested.
Lebreton teaches a method for producing a watch comprising an aperture (i.e. element-receiving region) [200] and claws (i.e. projections) [300] that are closable over the element-receiving region [200] (abstract; figs. 2-3; col. 5, lines 21-40 and 62-67), wherein figs. 2-3 depict a step of setting an element [10] into a mount (i.e. body) [20] by placing into the element-receiving region [200] and closing the projections [300] over the element [10] (col. 5, lines 21-67). Lebreton cites the advantage of the element-receiving region [200] and projection [300] as enhancing the body [20].
It would have been obvious to one of ordinary skill in the art to incorporate the element-receiving region and projection in the watch as taught by Lebreton for the watch of Imai to gain the advantage of enhancing the body of the watch.
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP No. 05156425) as applied to claims 1 and 6 above, and further in view of Hoffman (US Patent No. 4,737,252).
With respect to claims 4-5 and 7-8, the reference is cited as discussed for claims 1 and 6. However Imai is limited in that while the removable layer comprises a layer of Ti, Ti-oxide, Ta, Ta-oxide, Nb, or Nb-oxide for abrasion resistance (Machine Translation para 0012-0013), the removable layer comprising at least two layers is not suggested.
Hoffman teaches a method of making a metal article (i.e. ornamental member) such as a watch case (abstract), similar to Imai. Hoffman further teaches in fig. 8 applying one or more protective layers of SiO2, TiO2 (Ti-oxide), MgO, Ta2O5 (Ta-oxide), and Nb2O5 (Nb-oxide) followed by a decorative layer of gold film (abstract; col. 3, lines 40-45). Hoffman cites the advantages of applying one or more protective layers as providing a natural look of gold and with excellent abrasion-resistant properties in addition to providing a desired gold finish even if top films ‘wear away’ (col. 12, lines 28-63).
It would have been obvious to one of ordinary skill in the art to incorporate one or more layers taught by Hoffman for the removable layer of Imai to gain the advantages of providing a natural look of gold and with excellent abrasion-resistant properties in addition to providing a desired gold finish even if top films ‘wear away’.

Response to Arguments
Applicant’s Remarks on p. 6-11 filed 4/7/2022 are addressed below.

Specification
The Substitute Specification is noted, however unnecessary and presently more confusing as reading “Bayer AspirinTM salicylic acid (or salicyclic acid)”, and hence objected to as such. The previous Office Action dated 11/10/2021 did not object to either the Specification nor claims, but instead noted that the “Bayer Aspirin” is a trademarked name in both, and that the Specification properly listed the term “Bayer Aspirin” with the proper symbol TM and had been accompanied by the generic terminology “salicylic acid”.

112 Rejections
Claims 2, 6-7, and 11-13 have been amended by deleting “the step” language; these previous 2nd paragraph rejections are withdrawn.
Claim 3 has been amended by clarifying materials of the removable layer; this previous 2nd paragraph rejection is withdrawn.
Claim 7 has been amended to depend from only claim 6; this previous 2nd paragraph rejection is withdrawn.
Claim 12 has been amended to the soaking liquid; this previous 2nd paragraph rejection is withdrawn.
Claim 14 has been amended to clarify the element; this previous 2nd paragraph rejection is withdrawn.
On p. 6, Applicant argues that claim 6 does further limit claim 1 by positively reciting ‘at least partially coating of the removable layer on the element’.
The Examiner respectfully disagrees since claim 1 already requires the limitation ‘an element that is at least partially coated with a removable layer’, thus the element must have been coated to achieve this limitation, and hence claim 6 does not further limit claim 1. This 4th paragraph rejection is maintained.

102 Rejections
On p. 7-9, Applicant argues that Imai does not teach “the element”, “setting the element with the removable layer into an element-receiving region of the body”, and “removing the removable layer and decorative layer from the element” as required by claim 1.
The Examiner respectfully disagrees. Regarding “the element”, Imai teaches in figs. 1(a)-(b) the body [1] has a section or portion therein that defines a character or element (element that is unformed in fig. 1(a); element in fig. 1(b) that has been set via laser engraving). Regarding “setting the element that is at least partially coated with a removable layer into an element-receiving region”, Imai shows again in figs. 1(a)-(b) that at least some portion (e.g. top-sides and bottom) of the element has been partially coated with the color film (i.e. removable layer) [2] when the element is then set (via laser) into the element-receiving region of the body [1]. Regarding “removing the removable layer and decorative layer from the element”, Imai shows in figs. 1(c)-(d) the removable layer [2] and decorative layer [4] are removed from portions (e.g. top-sides and bottom) of the element; claim 1 does not (nor does any other claim) require that the removable and decorative layers are entirely removed from the element as Applicant argues.
All other arguments on p. 9 to claims 3, 6, and 9-15 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

103 Rejections
On p. 10-11, Applicant argues that Lebreton does not teach the requirements of claim 1.
The Examiner respectfully disagrees as Lebreton was not cited for any requirements of claim 1
On p. 11, Applicant argues that Hoffman does not teach the coatings as being temporary, thus Hoffman does not teach the requirements of claim 1.
The Examiner respectfully disagrees as Hoffman was not cited for any requirements of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,743,625 is relevant for teaching setting of a stone into a cavity region, applying two or more coatings to the stone, and then removing the two or more coatings from the stone.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794